DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections Withdrawn
The rejection of claims 34-37, and 39 under 35 U.S.C. 112 is withdrawn in view of applicants’ amendment of claim 34.
The terminal disclaimer filed on 04/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 11,180531 and any patent granted on Application Number 17/252,038 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The compound having the formula as recited in claim 20 is free of art. 
The closest prior art is WO 2016/067035 (hereinafter “the ‘035 publication). The ‘035 publication discloses peptide ligand specific for MT1-MMP comprising a polypeptide with at least 3 cysteine residues separated by at least two loop sequence and a scaffold forming covalent bonds with the cysteine residues. 
The ‘035 publication does not teach the peptide ligand that comprises the instant sequence BCY8234  attached to a molecular spacer, cleavable linker, and the MMAE toxin.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 20-37, 39-41 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654
/ARADHANA SASAN/Primary Examiner, Art Unit 1615